          Case 1:20-cv-11217-FDS Document 45 Filed 03/02/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Civil Action No. 1:20-cv-11217-FDS
                                                      )
REGENERON PHARMACEUTICALS, INC.,                      )
                                                      )
       Defendant.                                     )
                                                      )

                                   JOINT STATUS REPORT

       In advance of the March 4, 2021 status conference, the parties submit this Joint Status

Report to inform the Court of an issue that requires a judicial resolution.

       Since the initial scheduling conference on January 11, 2021, the parties have exchanged

interrogatories, requests for production, and written responses to those interrogatories and

requests. They have also served several third-party subpoenas. The government has produced

over 240,000 documents to Regeneron. Pursuant to a HIPAA subpoena prior to this litigation,

Regeneron has already produced close to 250,000 documents, consisting of more than 1.2

million pages, to the government during its pre-suit investigation of this litigation. Regeneron

marked all of these documents “confidential” at the time of production.

       Regeneron seeks a protective order in this case to protect its confidential information, and

the government does not dispute the need for such an order. The government also plans to

produce patient claims data pursuant to such an order. Through extensive conferral, the parties

have negotiated nearly all aspects of a proposed protective order. However, the parties disagree

concerning the application of the proposed protective order to the documents Regeneron

produced during the course of the pre-suit investigation. The parties’ proposed alternative
          Case 1:20-cv-11217-FDS Document 45 Filed 03/02/21 Page 2 of 6




versions of the protective order are attached as Exhibits 1 and 2: Exhibit 1 is Regeneron’s

proposal, and Exhibit 2 is a redline that shows the government’s proposal. In short, Regeneron

proposes that all documents previously marked “confidential” remain presumptively confidential

under the protective order until a party seeks to use such documents in the litigation, at which

point Regeneron will re-review and determine whether to de-designate the document. Under the

government’s proposal, previously-produced documents dated on or after January 1, 2015 (the

government’s view is that virtually all of these documents are likely irrelevant to this litigation)

would be treated as “presumptively” confidential, but earlier documents would not be treated as

“confidential” unless Regeneron affirmatively redesignates particular documents as such in good

faith. The parties further explain their positions below:

       The United States’ Position

       The government opposes such a blanket redesignation of documents to which no

protective order currently applies. The United States believes that few, if any, of the pre-2015

previously-produced documents contain information that could provide another pharmaceutical

company with information that could harm Regeneron’s competitive standing. By and large, the

documents – all more than half a dozen years old – concern Regeneron’s conduct in financing

co-pay foundations, as well as related sales and distribution practices; that conduct was, for

better or worse, common in the pharmaceutical industry, and there is nothing proprietary about

that conduct now that should be hidden from public view. Accordingly, the government does not

believe the documents – which Regeneron produced years ago without any agreement on

confidentiality – now should be subject to a blanket “confidential” designation that would

require the parties to file any of those documents under seal or to engage in a meet and confer

process before filing any such documents.
                                                      2
          Case 1:20-cv-11217-FDS Document 45 Filed 03/02/21 Page 3 of 6




       “Access to judicial records and documents allows the citizenry to monitor the functioning

of our courts, thereby insuring quality, honesty and respect for our legal system.” United States

v. Kravetz, 706 F.3d 47, 56–57 (1st Cir. 2013) (internal quotation marks omitted). Although

Rule 26(c) permits courts to enter protective orders, “[p]rotective orders should be narrowly

tailored and entered only after a party sets forth good cause based up[on] a particular

demonstration of facts.” Suture Exp., Inc. v. Cardinal Health, 200, LLC, No. 12-2760-RDR,

2013 WL 6909158, at *5 (D. Kan. Dec. 31, 2013); see also In re BofI Holding, Inc. Sec. Litig.,

318 F.R.D. 129, 133 (S.D. Cal. 2016) (“Any protective order that is issued must be narrowly

tailored and cannot be overbroad.”); Zenith Radio Corp. v. Matsushita Elec. Indus. Co., 529 F.

Supp. 866, 892 (E.D. Pa. 1981) (“[A] protective order should always be narrowly drawn.”). To

that end, the rule permits the use of protective orders to protect “trade secret[s] or other

confidential research, development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G).

Commercial information subject to protection typically includes “business information that

might harm a litigant’s competitive standing.” Bradford & Bigelow, Inc. v. Richardson, 109 F.

Supp. 3d 445, 448 (D. Mass. 2015) (quoting Nixon v. Warner Communications, Inc., 435 U.S.

589, 598 (1978)).

       Here, the age of documents at issue, all pre-dating January 1, 2015, casts serious doubt on

any claim of confidentiality, let alone a claim of blanket confidentiality for thousands of

documents. Tellingly, many of the documents show that Regeneron was well aware of its

competitors’ practices, thus undermining any suggestion that these types of practices were trade

secrets or otherwise confidential. See, e.g., Complaint (Dkt. 1), Ex. 27 at 9-11 (discussing

distribution practices of two competing pharmaceutical companies, Genentech and Vertex).

Still, should Regeneron later identify specific previously-produced documents deserving of
                                                      3
          Case 1:20-cv-11217-FDS Document 45 Filed 03/02/21 Page 4 of 6




confidentiality protection, the government’s proposal would permit the protective order to apply

to those documents.

       At least one other court has applied the government’s proposed approach. In another

intervened False Claims Act action involving a large pharmaceutical company, United States ex

rel. Kieff v. Wyeth, No. 1:03-cv-12366-DPW (D. Mass. Jan. 10, 2011), Judge Woodlock entered

a protective order in which all documents the defendant produced prior to the litigation were

presumptively non-confidential absent affirmative redesignation of specific documents. See id.,

ECF No. 215 at 3. The government simply requests that this Court take the same approach here.

       Regeneron’s Position

       Regeneron proposes that the parties maintain the prior confidentiality designations for the

1.2 million pages it produced in the course of the government’s investigation of this litigation,

and address any de-designations on an as-needed, document-by-document basis, using the agreed

to provisions in Section 4 of the parties’ proposed protective order. This approach comports with

Rule 26’s “good cause” standard by (1) protecting sensitive information; and (2) balancing the

need to protect Regeneron from undue burden against the government’s desire for public

disclosure. In addition, following this suggested procedure will avoid unnecessary expense and

use of resources by either party.

       First, it is beyond dispute that Regeneron’s prior document productions contain sensitive

information warranting confidentiality designation and the accompanying protections. Federal

Rule of Civil Procedure 26 authorizes protective orders to protect the confidentiality of a variety

of information, including, inter alia, “trade secret or other confidential research, development, or

commercial information” and to “protect a party or person from annoyance or embarrassment.”

Fed. R. Civ. P. 26(c)(1)(G). Regeneron’s prior productions include information warranting
                                                     4
         Case 1:20-cv-11217-FDS Document 45 Filed 03/02/21 Page 5 of 6




protection under this standard, including, for example, (1) patient records with HIPAA-protected

health information; (2) non-public Regeneron financial information and data; and (3) proprietary

information concerning Regeneron’s business operations, including information regarding

Regeneron’s cost structure, distribution networks, marketing strategies, and strategic

partnerships.

       Second, Under Rule 26’s “good cause” standard, a protective order should “protect a

party … from undue burden or expense.” Fed. R. Civ. P. 26(c)(1). The Court has “broad

discretion to decide when a protective order is appropriate and what degree of protection is

required.” Poliquin v. Garden Way, Inc., 989 F.2d 527, 532 (1st Cir. 1993) (internal quotation

omitted); accord Jagex Ltd. v. Impulse Software, 273 F.R.D. 357, 358 (D. Mass. 2011). When

applying this discretion, the Court must balance the interests of the parties.           See Gill v.

Gulfstream Park Racing Ass’n., Inc., 399 F.3d 391, 402 (1st Cir. 2005) (“[T]he ‘good cause’

standard in the Rule is a flexible one that requires an individualized balancing of the many

interests that may be present in a particular case.”) (internal quotation omitted).           Here,

Regeneron produced over 247,000 documents, consisting of over 1.2 million pages, in response

to the government’s pre-suit subpoena when no protective order was in place. The scope of the

government’s pre-suit investigation was significantly more expansive than the current litigation.

Of the documents previously produced, approximately 46,632 documents and 320,288 pages

predate January 1, 2015. Requiring Regeneron to re-review all of these documents—the vast

majority of which will never be used in the litigation and many of which are not even relevant to

the litigation—solely to re-assess confidentiality under the protective order is an unduly

burdensome and unnecessarily expensive exercise. Instead, the parties should use the agreed-

upon mechanism set forth in Section 4 of the proposed protective order to address disputes about
                                                    5
         Case 1:20-cv-11217-FDS Document 45 Filed 03/02/21 Page 6 of 6




confidentiality on a document-by-document basis, as the need to utilize such documents arises.

This approach appropriately balances the government’s interest in public disclosure against the

burden imposed on Regeneron. See Gill, 399 F.3d at 402.



Dated: March 2, 2021                       Respectfully submitted,

NATHANIEL R. MENDELL                       REGENERON PHARMACEUTICALS, INC.
Acting United States Attorney              By its attorneys,


/s/ Evan D. Panich                         /s/ Richard Scheff (with permission)
GREGG SHAPIRO                              RICHARD SCHEFF
EVAN D. PANICH                             CARRIE S. LOVE (admitted pro hac vice)
LINDSEY ROSS                               KATHARINE LADD (admitted pro hac vice)
DAVID LAZARUS                              Armstrong Teasdale, LLP
Assistant United States Attorneys          2005 Market Street, 29th Floor
U.S. Attorney’s Office                     Philadelphia, PA 19103
One Courthouse Way, Suite 9200             Phone: (267) 780-2000
Boston, MA 02210                           rscheff@armstrongteasdale.com
Phone: (617) 748-3100                      clove@atllp.com
gregg.shapiro@usdoj.gov                    kladd@atllp.com
evan.panich@usdoj.gov
david.lazarus2@usdoj.gov                   BRIEN T. O’CONNOR
lindsey.ross@usdoj.gov                     Ropes & Gray LLP
                                           800 Boylston Street
                                           Boston, MA 02199
                                           Phone: (617) 951-7000
                                           Brien.O’Connor@ropesgray.com

                                           SAMANTHA BADLAM (admitted pro hac vice)
                                           Ropes & Gray LLP
                                           2099 Pennsylvania Ave NW
                                           Washington, DC 20006
                                           Phone: (202) 508-4600
                                           Samantha.Badlam@ropesgray.com




                                                  6
